[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

Exhibit 10.4

NOVARTIS VACCINES AND DIAGNOSTICS, INC.
5300 Chiron Way
Emeryville, California  94608


September 30, 2015


XOMA (US) LLC
2910 Seventh Street
Berkeley, California  94710

Attention:  

Re:  CD40 Agreement

Ladies and Gentlemen:

Reference is made to (i) that certain Amended and Restated Research, Development
and Commercialization Agreement, dated July 1, 2008, as amended (the “CD40
Agreement”), between XOMA (US) LLC, a Delaware limited liability company
(“XOMA”), and Novartis Vaccines and Diagnostics, Inc. (f/k/a Chiron
Corporation), a Delaware corporation (“NVDI”).

 

XOMA and NVDI hereby agree to the terms of this letter agreement as an amendment
to the CD40 Agreement.  Capitalized terms used but not otherwise defined herein
shall have the respective meanings assigned to them in the CD40 Agreement,
unless the context requires otherwise.  

Section 1.41 of the CD40 Agreement is hereby amended and restated in its
entirety as follows:

“1.41  Royalty-Style Payment Period” means, with respect to any Collaboration
Product, Resumed Product, NVDI Ongoing Product, XOMA Ongoing Product or
Reactivated Product, the longer of (i) the period during which such Product is
covered by a Valid Claim of Related XOMA Patent Rights or Related NVDI Patent
Rights as the case may be or (ii) ten (10) years from the launch of such Product
on a country-by-country basis.”

 

The Parties acknowledge and agree that the milestone set forth in Section 3.3(a)
of the CD40 Agreement has been paid in full.

 

Section 3.6(a) of the CD40 Agreement is hereby amended and restated in its
entirety as follows:

 

--------------------------------------------------------------------------------

“(a)  Subject to the adjustment provisions of Section 3.6(g), NVDI shall pay to
XOMA royalty-style payments on Net Sales of each Collaboration Product [*] at
the following rates during the applicable Royalty-Style Payment Period:

 

(i)[*] of the portion of the aggregate Net Sales for such Collaboration Product
in each calendar year that is equal to or less than [*];

 

(ii)[*] of the portion of the aggregate Net Sales for such Collaboration Product
in each calendar year that is greater than [*] and equal to or less than [*];
and

 

(iii)[*] of the portion of the aggregate Net Sales for such Collaboration
Product in each calendar year that is greater than [*].”

 

Except as expressly stated herein, all provisions of the CD40 Agreement remain
in full force and effect.  [*].

 

This letter agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same agreement.  

 

Please confirm that the foregoing is in accordance with your understanding by
acknowledging your agreement in the space provided below.  

 

Very truly yours,

 

NOVARTIS VACCINES AND DIAGNOSTICS, INC. [g201511060110470791251.jpg]


XOMA (US) LLC


By:   /s/ Jim R. Neal
Name:    Jim R. Neal
Title:    VP Business Development

- 2 -

[*] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.